Bigelow, C. J.
There was no valid reason for rejecting the deposition of Bayley. It does not appear that the witness was dishonest or evasive in his answers. The failure to reply directly and intelligibly to a portion of the first cross-interrogatory was manifestly attributable to the careless and obscure handwriting in which the defendants caused the interrogatory to be written The magistrate who took the deposition, as well as the witness, misread the question, and it was put and answered under a mistake, which, on inspection of the original manuscript of the cross-interrogatories annexed to the commission, it appears might have been honestly made. Besides; notwithstanding this mistake, the question which the defendants intended to put was substantially answered by the witness in the last clause of his reply to the interrogatory.
The deposition of Merritt, the other witness, was rightly rejected. He was distinctly asked when and where a certain document, material to the issue, which purported to be executed on a certain day and at a certain place, was in fact made and *395signed. The question was a pertinent one, and was clearly and directly put. Instead of replying to it, the witness made answer, “ The paper speaks for itself.” This was a clear evasion of the very point of the inquiry. It left the fact wholly uncertain whether the paper was signed at the time and place named on its face or at another time and place. It seems to us that the witness, if he had testified with an honest intention to tell the truth, would not have given such an answer to the question proposed. This was a valid and sufficient reason for rejecting the whole deposition, after previous notice seasonably given to the plaintiffs before the trial that the objection would be insisted on. Savage v. Birckhead, 20 Pick. 167, 172.
These were the only points on which exceptions were taken to the rulings of the court at the trial, and no others are open for consideration. The first deposition having been erroneously rejected, the order must be Exceptions sustained.